    Case 6:18-cv-06884-FPG-MJP Document 96 Filed 04/17/20 Page 1 of 11




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NEW YORK


 IRTH SOLUTIONS, LLC,

                                     Plaintiff,
                                                               DECISION AND ORDER
                        -vs-
                                                                18-CV-6884-FPG-MJP
 APEX DATA SOLUTIONS AND SERVICES,
 LLC (d/b/a “DigTix”) and KYLE MURPHY,

                                     Defendants.


       Pedersen, M.J. Plaintiff irth Solutions, LLC (“Plaintiff”) commenced an

action on December 6, 2018, against defendants Apex Data Solutions and Services,

LLC, (d/b/a/ “DigTix”) and Kyle Murphy (“Murphy”) (collectively “Defendants”),

alleging six causes of action, including a violation of the Defend Trade Secrets Act

(18 U.S.C. §§ 1836, et seq.), misappropriation of trade secrets, tortious interference

with   contractual    relations,   unfair    competition,    unjust   enrichment,     and

conversion. 1 (ECF No. 1.) Presently before the Court are Plaintiff’s motion to

compel (ECF No. 66) and Defendants’ cross-motion to compel. (ECF No. 74.)

       On April 14, 2020, the parties participated in a discovery conference with

the Court. Prior to the conference, Plaintiff’s counsel provided correspondence to

the Court, dated April 13, 2020, which indicated that the parties had met and

conferred and were able to resolve some of the issues raised in their motions to



       1 The last cause of action contained in Plaintiff’s initial complaint is labeled the
“Seventh Cause of Action,” however, the complaint does not contain a claim labeled “Sixth
Cause of Action.” The proposed amended complaint has corrected this error and the Seventh
Cause of Action is now Plaintiff’s claim under the Computer Fraud and Abuse Act.
    Case 6:18-cv-06884-FPG-MJP Document 96 Filed 04/17/20 Page 2 of 11




compel. (Corresp. from Brian M. Robinson to Hon. Mark W. Pedersen, ECF No.

95.) The correspondence outlined the remaining disputes between the parties.

With respect to Plaintiff’s motion to compel, two issues remain outstanding: (1)

discovery with respect to Defendants’ financial information; and (2) the

identification/redaction of Defendants’ customers. (ECF No. 95.) Two issues also

remain unresolved with respect to Defendants’ cross-motion to compel: (1) an issue

involving Plaintiff’s designation of its trade secrets as “Attorney’s Eyes Only”; and

(2) whether the communications and documents Plaintiff exchanged with one of its

experts, Jeffrey Shaffer, should be disclosed to Defendants. (ECF No. 95.) For the

reasons discussed herein, Plaintiff’s motion compel is granted to the extent

provided below and Defendants’ cross-motion to compel is granted in part and

denied in part.

                            FACTUAL BACKGROUND

       The Court and parties are familiar with the facts of the case and, therefore,

only a brief recitation of the facts is contained herein. Plaintiff is the sole owner

and proprietor of a web-based software product called DigTrack, which is a

comprehensive tool that enables municipalities, utilities, pipelines, and contract

locating firms to manage their dig tickets and other business operations, including

billing and damage reporting. (ECF No. 94, at ¶¶ 15, 16, 21.) Plaintiff licenses

DigTrack to its customers through a license agreement in which the customers

agree to only permit use by authorized employees and to not provide log-in

credentials to third-parties. (Id. at 28.)




                                             2
    Case 6:18-cv-06884-FPG-MJP Document 96 Filed 04/17/20 Page 3 of 11




       Defendant Murphy is the president of Apex Data Solutions and Services,

LLC, d/b/a/ “DigTix”, which Plaintiff believes does business as “DigTix.” (Id. at ¶

34.) DigTix has been a direct competitor of Plaintiff since 2012. (Id.) Between

January and September 2018, it is believed that Murphy accessed the “software as

a service” platform DigTrack and the servers hosting DigTrack, using customer-

supplied credentials to engage in an extended and systematic exploration of

DigTrack’s architecture, modules, overall functionality, and user interface

purportedly to take that information to enhance the DigTix platform. (Id. at ¶¶ 37,

42, 45, 103.) During this time, three of Plaintiff’s customers terminated their

agreements with DigTrack, which prompted Plaintiff to conduct an internal

investigation, including reviewing the customers’ activity on the DigTrack

platform. (Id. at ¶ 46.) Plaintiff discovered that a competitor may have been

accessing its system and thereafter hired a forensic expert to further investigate

the scope and extent of the unauthorized access and the harm sustained by such

access. (Id. at 106.)

       On February 20, 2019, Plaintiff served its First Set of Requests for

Production and First Set of Interrogatories. (ECF No. 66-3.) On February 28, 2019,

the parties entered into a Stipulated Protective Order (“Protective Order”), which

was “So Ordered” by the Honorable Jonathan W. Feldman, Magistrate Judge, on

April 9, 2019. (ECF No. 58.) Defendants served their Responses and Objections to

Plaintiff’s First Set of Interrogatories and First Set of Requests for Production on

May 8, 2019. (Dec. of Matthew Ganas, executed on Sept. 17, 2019, ECF No. 66-2 at




                                            3
    Case 6:18-cv-06884-FPG-MJP Document 96 Filed 04/17/20 Page 4 of 11




1.) However, because Defendants’ responses were marked as “Attorney’s Eye’s

Only,” they are not attached to Plaintiff’s motion to compel. (Id.) Defendants served

their Amended Responses and Ojbections to Plaintiff’s First Set of Interrogatories

and First Set of Requests for Production on June 7, 2019. (Id.) Similarly, because

some of the responses were marked as “Attorney’s Eyes Only,” these objections and

responses are not attached to Plaintiff’s motion to compel. (Id. at 2.)

      On May 8, 2019, Defendants served their First Set of Interrogatories to

Plaintiff and First Request for the Production of Documents. (ECF No. 75-1, at 12;

75-2, at 20.) On July 17, 2019, Defendants received Plaintiff’s discovery responses,

which are not included in Defendants’ motion papers as they were filed under seal.

(ECF No. 75, at 2.)

      After the parties attempted and failed to resolve alleged discovery

deficiencies over a period of months, Plaintiff filed its motion to compel on

September 17, 2019 (ECF No. 66) and Defendants filed their cross-motion to

compel on October 4, 2019. (ECF No. 74.)

                                    ANALYSIS
Plaintiff’s Motion to Compel

      A.     Defendants’ Financial Information (Interrogatory No. 6 and
             Request for Production Nos. 19 and 20)

      The discovery demands at issue with respect to Defendants’ financial

information provide as follows:

      6.    From January 2016 through the present, provide the following
      on a monthly or quarterly basis: (a) the gross revenue earned by Apex
      from sales/licenses of DigTix ; (b) all variable expenses attributable to
      DigTix; (c) Apex’s gross and net profit from sales/licenses of DigTix;


                                             4
    Case 6:18-cv-06884-FPG-MJP Document 96 Filed 04/17/20 Page 5 of 11




      and (d) the costs incurred to develop DigTix, including, but not limited
      to, research and development costs.

(ECF No. 66-3 at 19.)

      19.    All documents concerning the costs incurred by Defendants in
      developing the DigTix system on a monthly or quarterly basis,
      including but not limited to labor, material, overhead, and consultant
      costs.

      20.    Documents sufficient to show Apex’s revenues, cost of goods
      sold, variable expenses, fixed expenses, operating income, net income,
      and balance sheet on a monthly or quarterly basis.

(ECF 66-3 at 8.)

      The parties acknowledged at the April 14, 2020, discovery conference with

the Court (“Discovery Conference”) that Defendants have produced documents,

including spreadsheets, containing financial information. However, Plaintiff

indicated that it is difficult to interpret the financial information provided. For this

reason, Plaintiff indicated that it ultimately seeks a response to Interrogatory

Number 6 so that it is provided with an explanation of the financial information

received from Defendants.

      At the Discovery Conference, Defendants represented that they already

agreed they would issue a response to Interrogatory Number 6 in a manner that

would aid Plaintiff in understanding the financial information they produced. For

this reason, the Court finds in favor of Plaintiff with respect to its motion to compel

a responses to Interrogatory Number 6 and finds as moot any dispute regarding

Requests 19 and 20 contained in Plaintiff’s Request for Production.




                                              5
    Case 6:18-cv-06884-FPG-MJP Document 96 Filed 04/17/20 Page 6 of 11




      B.     Identification/Redaction of Defendants’ Customers

      The    disagreement     regarding   this   dispute   stems   from   Plaintiff’s

Interrogatory Numbers 4 and 5 (as narrowed). These interrogatories “ask

Defendants to identify (a) the customers using Digtix before Defendants’ first

unauthorized log-in to DigTrack, (b) the customers it acquired after the first

unauthorized access, and (c) for each customer acquired after Defendants’ first

unauthorized access, the amount each customer is paying for the DigTix license.”

(Pl.’s Mem. of Law, dated September 17, 2019, ECF No. 66-1, at 7.) At the

Discovery Conference, Plaintiff seemed to expand the scope of its request beyond

simply seeking responses to Interrogatories 4 and 5, but also asserting that, to the

extent documents are produced that are responsive to these interrogatories, the

customer information should not be redacted as this information is necessary to

build their case with respect to both liability and damages.

      Plaintiff further asserts that it requires Defendants’ entire customer list to

be able to determine Defendants’ market share since 2018, when the alleged

misappropriations occurred. In addition, Plaintiff contends that it needs to be able

to determine if any of Defendants’ customers decided to retain Defendants’ services

as a result of a computer platform offering that Defendants would not have had

but for their misappropriation of Plaintiff’s trade secrets.

      Defendants countered that Plaintiff knows which of its customers it lost to

Defendants and Plaintiff admitted that it does. Defendants also indicated that they

are wary of disclosing their customer list to a direct competitor and that they




                                             6
    Case 6:18-cv-06884-FPG-MJP Document 96 Filed 04/17/20 Page 7 of 11




should not have to provide a “meal ticket” to Plaintiff to be able to lure away

Defendants’ customers.

      The Court finds that, to the extent that there are documents responsive to

Interrogatories 4 and 5, Defendants shall provide unredacted documents related

to customers that Plaintiff know left their services for Defendants’ services.

      With respect to those customers of Defendants whose identity is not known

to Plaintiff, the Court directs Defendants to provide a list of its customers and

unredacted documents related to those customers (if they are responsive to

Plaintiff’s discovery demands), with the designation of “Attorney’s Eyes Only,” to

permit Plaintiff’s expert to determine Defendants’ market share and to further

permit Plaintiff’s attorney to determine liability and damages. This designation,

as explicitly agreed to by the parties, does not permit disclosure to Plaintiff and

because Defendants willingly negotiated and entered into the Protective Order, its

argument of inadvertent disclosure is unpersuasive. Accordingly, Plaintiff’s motion

to compel responses to Interrogatories number 4 and 5 is granted with the stated

limitations.

Defendants’ Cross-Motion to Compel

      A.       Plaintiff’s Designation of Its Trade Secrets as “Attorney’s Eyes
               Only”

      The Court interprets this portion of Defendants’ motion as a request to

modify the Protective Order to permit Defendant Murphy to view Plaintiff’s alleged

trade secrets, which have been produced to Defendants, and which have been

designated “Attorney’s Eyes Only.” Protective orders are governed by Federal Rule



                                             7
    Case 6:18-cv-06884-FPG-MJP Document 96 Filed 04/17/20 Page 8 of 11




of Civil Procedure 26(c), and may be granted or modified in order to prevent

“annoyance, embarrassment, oppression, or undue expense.” Modifying a

protective order is a matter left to the “sound discretion of the trial courts.” In re

Agent Orange Prod. Liabl. Litig., 821 F.2d 139, 147 (2d Cir. 1987), superseded in

part by statute as noted in SEC v. TheStreet.com, 273 F.3d 222, 233 n. 11 (2d Cir.

2001).

         In addition, the Protective Order at issue specifically provides that

“[n]othing in this Order abridges the right of any person to seek its modification by

the Court or by agreement of the Parties in the future.” (ECF No. 62, at 20.) In

other words, the parties explicitly agreed that the Court, upon request of a party,

has the authority to modify the Protective Order.

         Interrogatory   Number     4   contained   in   Defendants’    First   Set   of

Interrogatories asked Plaintiff to

         Describe with specificity exactly what [Plaintiff] claim[s] are
         [Plaintiff’s] Trade Secret(s) which serve as the basis for this Lawsuit,
         including but not limited to any aspect, part, or module (as generally
         described in paragraphs 22–23 of the Complaint) of the DigTrack
         Program which are claimed to be Trade Secret(s), and any
         combination of features, systems, and architecture and/or user
         interface elements in the DigTrack Program which hare claimed to be
         Trade Secret(s).

(ECF No. 75-1, at 7.)

         Defendants contend that Plaintiff provided a 100-page response describing

its trade secrets and designated that response as “Attorney’s Eyes Only.” (Defs.’

Mem. of Law, dated Oct. 4, 2019, ECF No. 76, at 8). Defendants assert that the

“Attorney’s Eyes Only” designation “prevents Defendants from knowing what



                                               8
    Case 6:18-cv-06884-FPG-MJP Document 96 Filed 04/17/20 Page 9 of 11




claims are being asserted against them,” because they are “unable to view, and, to

date, still have no knowledge of the very trade secrets that form the basis of the

misappropriation claim being asserted against them.” (Id. at 4–5, 8.) Defendants

argue that the “Attorney’s Eyes Only” designation prevents Defendants, and in

particular Murphy, from being able to assist in their defense. (Id. at 8.)

      In response, Plaintiff asserts that Defendants, including Murphy, willingly

negotiated a Protective Order that provided for the “Attorney’s Eyes Only”

designation. (See ECF No. 62, at 12.) Indeed, the Protective Order specifically lists

who will be able to access “Attorney’s Eyes Only” material in paragraph 7.3. (Id.,

at 12–13.)

      Based upon the forgoing and discussions with the parties, the Court grants

Defendants’ motion to compel related to Interrogatory Number 4, directing

Plaintiff to disclose to Defendants, and in particular to Murphy, the trade secrets

it alleges he misappropriated thirty (30) days prior to the date of his deposition.

      B.     Communications and Documents Exchanged with Jeffrey
             Shaffer

      Request 36 of Defendants’ Requests for Production sought “[a]ll documents

and communications exchanged between Jeffrey Shaffer and any other person or

entity referring, relating to or concerning the subjects of which he has knowledge

as identified by Plaintiff in its Initial Disclosures” (ECF No. 75-2, at 11.)

Defendants assert that Plaintiff disclosed Jeffrey Shaffer as a witness in its Rule

26(a)(1) disclosures because he was knowledgeable about Plaintiff’s investigation

into Defendants’ access to the DigTrack platform. (Defs.’ Mem. of Law, ECF No.



                                             9
   Case 6:18-cv-06884-FPG-MJP Document 96 Filed 04/17/20 Page 10 of 11




76, at 12.) For this reason, Defendants believe that they are entitled to take

discovery and depose Mr. Shaffer. 2 (Id.)

       During the Discovery Conference, Plaintiff’s counsel confirmed it hired Mr.

Shaffer’s firm on behalf of Plaintiff when Plaintiff discovered that someone had

accessed its platform without authorization. Plaintiff’s counsel averred that his

client has produced all responsive documents with respect to Mr. Shaffer, except

for communications between his firm and Mr. Shaffer. Plaintiff’s counsel further

represented that the withheld communications with Mr. Shaffer do not involve

factual allegations that were utilized in Mr. Shaffer’s analysis.

       The Court accepts Plaintiff’s counsel’s representations that Plaintiff has

provided all discoverable information regarding Mr. Shaffer to Defendants. The

Court further accepts Plaintiff’s counsel’s representation that the communications

with Mr. Shaffer that have not been produced did not include any discussions of

the underlying facts to aid Mr. Shaffer in his analysis such that they would be

discoverable. 3 For these reasons, Defendant’s motion to compel documents and

communications involving Mr. Shaffer, as contained in Request 36 of Defendants’

Request for Production, is denied.




       2  During the Discovery Conference, Plaintiff’s counsel asserted that Plaintiff does
not oppose Mr. Shaffer being deposed by Defendants but that he has never received a
notice of deposition.
       3  Heard v. Statue Cruises LLC, No. 16-CV-1079 (ALC) (BCM), 2020 WL 1285456.
*7 (S.D.N.Y. Mar. 18, 2020) (“Communications regarding the expert’s compensation, the
‘facts or data’ that the expert considered, or the assumptions that the expert relied on,
however, remain discoverable.”) (citing Fed. R. Civ. P. 26(b)(4)(C)(i)-(iii)).


                                               10
   Case 6:18-cv-06884-FPG-MJP Document 96 Filed 04/17/20 Page 11 of 11




                                CONCLUSION
      For the reasons discussed above, Plaintiff’s motion compel is granted to the

extent provided and Defendants’ cross-motion to compel is granted in part and

denied in part.

IT IS SO ORDERED.

DATED: April 17, 2020
       Rochester, New York

                                               ______________________________
                                               MARK W. PEDERSEN
                                               United States Magistrate Judge




                                          11
